            Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 1 of 20



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
                 v.                            :
                                               :       No. 19-cr-361 (BAH)
JAMES HUNTER HUTCHINGS JR,                     :
                                               :
                         Defendant.            :

      GOVERNMENT’S MEMORANDUM IN SUPPORT OF PRETRIAL DETENTION

          The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its motion for

pretrial detention of defendant James Hunter Hutchings Jr. / II (the “defendant”). The government

requests that the following points and authorities, as well as any other facts, arguments, and

authorities presented at the detention hearing, be considered in the Court’s determination regarding

pretrial detention.

                                            Introduction

          The defendant has been charged by indictment alleging one count of Conspiracy, pursuant

to 18 U.S.C. § 371. The indictment specifies that the defendant, along with another individual

named Kofi Appiah1, conspired to violate multiple provisions of 18 U.S.C. § 922, including

conspiring to sell or transfer firearms to out of state persons, in violation of §922(a)(5), conspiring

to sell firearms as a dealer without a license, in violation of §922(a)(1)(A), and conspiring to sell

to and receive firearms by a person previously convicted of a crime punishable by a term of

imprisonment exceeding one year, in violation of §922(g)(1). Based on the defendant’s conduct

and characteristics, the government respectfully requests that the Court hold him without bond




1
    Appiah has been arrested and arraigned in the Middle District of Georgia.
                                                   1
          Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 2 of 20



pending trial to ensure the safety of the community.

                         Procedural History and Applicable Authority

       At his initial appearance on October 29, 2019, the government orally moved for detention

pending trial pursuant to 18 U.S.C. §§ 3142(f)(1)(E). The Court scheduled a detention hearing for

November 1, 2019.

       The government contends that the defendant is a danger to the community and should be

held prior to trial. The government must establish this by clear and convincing evidence. United

States v. Peralta, 849 F.2d 625, 626 (D.C. Cir. 1988). Section 3142(g) provides four factors the

Court should consider in determining whether to detain the defendant pending trial: (1) the nature

and circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3)

the defendant’s history and characteristics; and (4) the nature and seriousness of the danger to any

person or the community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

Application of these factors demonstrate that no condition, or combinations of conditions, short of

detention will ensure the safety of the community. Thus, the defendant should be held.

                     Nature and Circumstances of the Offenses Charged

       For purposes of completeness, the government summarizes the entire investigation below.

The defendant’s role becomes prominent on page 8.

                                       Initial Investigation

       On December 19, 2018, an investigation conducted by the Federal Bureau of

Investigation’s (“FBI”) Safe Streets Task Force led to a search warrant executed at 4215 Foote

Street Northeast, Washington, D.C. On that date, law enforcement recovered approximately 44

kilograms of heroin laced with fentanyl, 50 lbs. of marijuana, and six firearms. An individual

named Linwood Douglas Thorne was arrested in connection with this incident. His case is



                                                 2
           Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 3 of 20



currently pending before Chief Judge Beryl A. Howell, and scheduled for jury trial on December

9, 2019 (18-cr-389). Thorne is a major narcotics supplier and a previously convicted felon.

       On February 11, 2019, investigators reviewed ATF Firearms Trace Summaries regarding

a Glock 43, 9mm pistol bearing serial number BHYH954; a Glock 19, 9mm pistol bearing serial

number BGWF289; and a Glock 19, 9mm pistol bearing serial number BGZT454, all of which

were recovered at 4215 Foote Street. Law enforcement learned that, of those three firearms, two

of them were originally purchased by a man named Kofi Appiah. Law enforcement identified

Appiah as a second lieutenant in the United States Army, stationed in Fort Benning, Georgia, with

addresses in Columbus, Georgia (his primary residence), Temple Hills, Maryland (his parents’

address), and Washington, D.C. (his girlfriend’s address).

       The trace summaries associated with the recovered firearms indicated that the three

firearms in question were purchased on December 6, 2018 and September 4, 2018. Specifically,

on December 6, 2018, Appiah and a third person purchased multiple firearms at a firearms dealer

in Columbus, Georgia, and within thirteen days, some of those firearms ended up in the residence

of Thorne, a major heroin trafficker in the D.C. area. The Bureau of Alcohol, Tobacco, Firearms,

and Explosives (“ATF”) began an investigation into how and why the firearms migrated so

quickly.

                                  Interviews of the Purchasers

       Law enforcement tracked down Appiah and the third-party purchaser, meeting both of

them at Fort Benning, where they were both stationed as military officers. Prior to interviewing

them, agents spoke with their commander, who indicated that Appiah was not authorized to travel

to the District of Columbia in December of 2018. The commander also indicated that Appiah had

behavioral difficulties and would likely be removed from his position from within the military.



                                                3
          Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 4 of 20



       On February 21, 2019, law enforcement interviewed Appiah and the third party. In

summary, Appiah and the third party admitted to conducting a straw purchase on December 6,

2018. Specifically, Appiah asked the third party to come to the gun store where he was located and

help to purchase some additional firearms for him. Appiah lied throughout the interview, claiming

to never having had sold firearms, and was unwilling to provide additional details regarding the

whereabouts of his firearms. Notably, although law enforcement was trying to ascertain the

location of approximately thirteen purchased firearms, Appiah admitted to having had purchased

approximately twenty firearms.

       With respect to the firearms found at Thorne’s residence, agents finally addressed how

Appiah’s firearms got transported to the District of Columbia, especially so quickly. Appiah said

that he asked an acquaintance named “Bo,” who was visiting Atlanta, to help him move four of

his firearms and other belongings back to D.C. Appiah described “Bo” as an older, black male,

approximately 5’10”, bald, approximately 45 years old in age.2 Furthermore, Appiah said “Bo” is

known to sell narcotics and is a “big transporter.” Appiah said he had not spoken to “Bo” since the

four firearms were transferred to him. Appiah stated that he did not have any contact information

for “Bo” either and claimed “Bo” was the “type of guy to move around.” Appiah told agents he

heard “Bo” was “locked up.”

       When asked whether he knew any specifics about the recovery of his firearms, Appiah said

he did not know. Agents pressed Appiah, accusing him of lying (and reminding him that it was

unlawful to lie to federal agents). Appiah replied, “I sent Bo up to D.C. with more guns than what



2
  Law enforcement initially believed “Bo” was Thorne because Thorne fits a similar description.
Coincidentally, the defendant also fits that description, except that the defendant is 38 years old,
as opposed to his mid-forties. In prior search warrant affidavits related to this case, the defendant
was erroneously described as being in his mid-forties. Regardless, both Thorne and the defendant
look similar.
                                                 4
            Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 5 of 20



was in the news clip.” When asked what news clip he was referring to, Appiah stated, “A D.C.

news clip.” When asked who sent him the news clip, Appiah stated, “An unknown number.”

Appiah said he kept the news clip but could not identify the cell phone sender of the news clip.

Agents learned that the news article Appiah was referring to was published on or about January 7,

2019. The article reported the seizure of multiple firearms and 2.5 million dollars’ worth of heroin

from Thorne’s residence. Notably, the article did not mention the name Appiah, the name “Bo,”

the defendant, the make or model of the recovered firearms, or anything connecting the seized

firearms to Appiah. Thus, agents asked Appiah how he knew the news article related to him.

Appiah stated, “I know that I have Glocks.” One of the agents explained that a Glock pistol is an

extremely common firearm, making it odd that Appiah connected the news article directly to him

simply because of the make and model of the recovered guns (which, again, were not mentioned

in the article).

        Appiah said he expected law enforcement to approach him because the serial numbers on

the pistols would come back to him. When confronted again about inconsistencies in his story,

Appiah admitted that he initially was not forthcoming with them about knowing the details of the

search warrant because he did not want to divulge too much information, as he felt it was not his

business.

        When asked how much he sold the firearms to “Bo” for, Appiah said he did not sell his

firearms but he admitted that he previously advertised his services as a potential straw purchaser

to people in the Washington, D.C. area. Appiah said that he told people on social media, including

“Bo” and his affiliates, that if they gave him money, he would be able to purchase firearms on their

behalf. According to Appiah, he never got the opportunity to purchase firearms for “Bo” or other

acquaintances. Appiah said he does not know where to find “Bo’s” affiliates, but he knows they



                                                 5
           Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 6 of 20



live around Northeast, Washington, D.C. Appiah then stated he lived on E Street himself but did

not associate with anyone in the neighborhood.

         When confronted regarding agents’ belief that Appiah was trafficking firearms, Appiah

again told them that it did not make sense to traffic personally purchased firearms. Appiah said if

he were to illegally purchase firearms for other people, he would simply obliterate the serial

numbers. Agents continued to press Appiah about “Bo.” Appiah confirmed that “Bo” was known

for selling marijuana and crack cocaine. He said “Bo” had multiple phones but he was unable to

confirm a real name or a phone number for him. Appiah said he never bought firearms in Georgia

and sold them in Washington, D.C. Although Appiah admitted to advertising firearms prices on

his social media pages, he claimed that he never sold any firearms. Appiah told agents that he

owned approximately twenty firearms. When asked if he was in possession of all the firearms,

minus the four he gave to “Bo,” Appiah said he had some firearms in his current apartment but the

rest were stored in Maryland and Washington, D.C.

         ATF spent several months trying to verify the whereabouts of Appiah’s firearms, to no

avail.

                               Analysis of Appiah’s Cell-Site Data

         On May 9, 2019, law enforcement obtained judicial authorization to obtain Appiah’s cell-

site data pertaining to his telephone number (19-sc-1017 (GMH)). On May 29, 2019, ATF’s

Intelligence Research Specialists discovered that Appiah’s cell-site data showed that the number

associated with Appiah’s phone traveled from Atlanta, Georgia to Arlington, Virginia on

December 7, 2018. The data revealed that hours after the firearms were purchased in Georgia, the

number associated with Appiah departed Atlanta, arrived in Arlington, Virginia, and stayed in the

Washington, D.C. area until December 9, 2018 when the number associated with Appiah returned



                                                 6
          Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 7 of 20



back to Georgia. ATF confirmed with Delta Airlines that Appiah traveled to Washington, D.C. via

airplane on December 7, 2018, returning two days later on December 9, 2018. Moreover, in his

flight to Washington, D.C. Reagan National Airport in Arlington, Virginia, Delta confirmed that

Appiah brought “shooting equipment” with him. When Appiah returned two days later, however,

Appiah had no such baggage with him.

       This travel information is inconsistent with Appiah’s previous account that he traveled to

Washington, D.C. around December 21, 2018. Moreover, the cell-site data showed that the number

associated with Appiah not only connected to towers in the Washington, D.C. area, but specifically

to towers close in proximity (a little over one mile) from 4215 Foote St. N.E., Thorne’s residence

and the site of executed search warrant where Appiah’s firearms were recovered. Appiah’s number

also connected to a tower close in proximity (a little over one mile) to Thorne’s auto-body business,

located miles away in Clinton, Maryland.

                       Third Interview of Appiah during Search of his Cellphone

       On June 12, 2019, investigators interviewed Appiah at Fort Benning Army Base, located

in Fort Benning, Georgia. On that date, investigators served him with a search and seizure warrant

that was obtained in the Middle District of Georgia for his cell phone. While agents downloaded

the cell phone, Appiah and agents continued to talk. Appiah initially told agents he did not want

to talk about his first interview because he knew it was recorded; therefore, he had no further

commentary. Appiah stated that he did not want to cooperate with law enforcement any further

than he had to, but he agreed to answer specific questions. Agents asked Appiah if he ever visited

any locations near Foote Street, N.E., Washington, D.C. Appiah stated that he drove near Foote

Street frequently but since this investigation started, he has stayed away from that area. When

asked if he has specifically visited 4215 Foote Street, N.E., Appiah said no. Appiah said he knew



                                                 7
          Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 8 of 20



the area well and vividly described the cross streets in that area. When asked if he frequented the

Clinton, Maryland area, Appiah emphatically stated yes. Appiah told agents that he has friends

and family in the Clinton area who he visited frequently. Appiah named multiple businesses in the

Clinton area that he visits. Appiah also stated that his mother owned a church in Clinton.

       When asked how often he flew to Washington, D.C., Appiah stated approximately every

two weeks. When asked if he checked firearms in his luggage when he flew into Washington,

D.C., Appiah said he declared firearms in his luggage approximately 80 percent of the time.

Appiah said he transported firearms to Washington, D.C. because he was leaving the military and

wanted to have his firearms in D.C. by the time his separation from the Army was completed.

       Agents asked Appiah where his firearms were located. Appiah said he got scared when

agents interviewed him the first time; therefore, he asked his friends to destroy and throw his

firearms away.

       When asked if he would be willing to provide further information regarding the

whereabouts of “Bo” and the investigation surrounding the recovery of his firearms during the

December 19, 2018 search warrant, Appiah said he did not have any further information to give.

Appiah also spontaneously stated, “Rats should be exterminated.” Appiah told agents that he did

nothing wrong but was willing to accept the consequences for his actions.

                             Review of Appiah’s Cell Phone Content

       On his cell phone, agents discovered multiple conversations highlighting firearms

trafficking. His cell phone also contained multiple photographs of various firearms. But there was

nothing on the cell phone relating to the trafficking of firearms in December of 2018 or referencing

the news article publicizing Thorne’s arrest and the narcotics seizure. Given that agents had

previously observed the news article on Appiah’s phone after his first interview on February 21,



                                                 8
          Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 9 of 20



2019, law enforcement thus had reason to believe that Appiah had deleted some messages or

records from the phone.

                          The Defendant and his Connection to the Crime

       At this stage in the investigation, it was apparent that Appiah had sold firearms and that

some of Appiah’s firearms quickly moved from Georgia into the District of Columbia in a very

short period of time in December of 2018. But agents initially could not ascertain the link between

Appiah and Thorne. Agents conducting the Appiah investigation consulted with agents working

the Thorne investigation. The Thorne case agents informed ATF that when Linwood Thorne was

apprehended—on January 3, 2019—he was found inside of an apartment off Linden Avenue in

Baltimore, Maryland. Prior to Thorne’s apprehension, agents encountered the defendant and

another individual, who just happened to be walking away from that same apartment. The

individual walking with the defendant told law enforcement that Thorne could be found in the

apartment. At the time, the defendant had not done anything wrong, so agents had no reason to

detain the defendant. When Thorne was arrested, he was found in the apartment by himself, along

with four cell phones in close proximity.

       On July 5, 2019, the Thorne case agents alerted ATF that, pursuant to a search warrant,

agents had obtained access to one of the phones found in the apartment with Linwood Thorne

during his arrest on January 3, 2019. Based on the contents of the phone and identifiers throughout

the phone, that phone belonged to the defendant.

                              Review of the Defendant’s Cell Phone

       In the phone, agents learned of extensive contact between the defendant and Appiah.

Specifically, agents discovered that at approximately 1:05 a.m. on December 6, 2018, a payment

of $430.00 was made to “DMVBabyboi” (associated with Appiah) through a financial transaction



                                                9
         Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 10 of 20



mobile app called CashApp. The CashApp payment to Appiah was completed on the same day

that Appiah purchased two Glock pistols which were later recovered in Washington, D.C during

the December 19, 2018 search warrant. Investigators identified numerous pictures in Appiah’s cell

phone with the same “DMVBabyboi” CashApp username. Finally, agents discovered dozens of

text messages highlighting firearms trafficking between the defendant and Appiah.

       For example, at 12:38 p.m. on November 13, 2018, Appiah sent the defendant the same

photographs found on Appiah’s cellphone of a Ruger .38 revolver and an AR-15 style rifle. Two

days later, at 2:33 p.m. on November 15, 2018, the defendant texted Appiah, “I’m in Atlanta bro.

I need some of them.” Appiah responded, “I wont have anything else for this month. Next month

is a go. Once they come in they go just as fast.” The defendant then replied, “Nigga I need them

put me in rotation” and Appiah responded, “Aight. I told you just tell me ahead of time when you

coming.” The defendant then wrote, “I will be here next month to pick up my order.” Appiah then

advised the defendant that he did not have anything else for the current month, but would notify

the defendant once he had more firearms next month. The defendant then acknowledged he would

be there next month to pick up his order.

       On November 30, 2018 at 11:56 a.m., Appiah sent the defendant a photograph via text

message of a ledger that investigators believe to depict the current inventory and prices of various

Glock model handguns, ammo drums, extended round magazines and an AR-15 style rifle that

Appiah had available to sell to the defendant.




                                                 10
         Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 11 of 20




                                    The ledger text message

A few hours later, at 2:56 p.m., Appiah texted the defendant a screen shot photograph of his

CashApp account listed as Kofi Appiah - $DMVBabyBoi. At 4:31 p.m., the defendant sent Appiah

a photograph showing that $1,500 had been sent via CashApp to Appiah. Appiah then responded

via text message, “Got it,” thereby acknowledging that he received the $1,500 payment from the

defendant. The next day, on December 1, 2018, at 6:14 p.m., the defendant sent Appiah another

photograph showing that $410 was sent to Appiah’s CashApp account. Again, on December 3,

2018, at 1:49 p.m., the defendant sent a screen shot photograph that showed $310 was sent to

Appiah’s CashApp account. Appiah responded, “Got you” and the defendant replied, “Thank you

bro I’m going to keep sending money as it come in on my end.”

       On December 4, 2018, at 4:34 p.m., Appiah sent the defendant a text that read, “These are

the 23’s,” followed by a photograph of two Glock model 23 pistols, each lying in the gun box with

two magazines. The defendant replied, “Ok bet I just sent to bro try to send some more bread

tonight.” Appiah replied, “ok bet.” On December 5, 2018 at 1:12 p.m., Appiah texted the

defendant, “Tomorrow is the last day I’ll be able to get anything to bring back on Friday. And I a



                                               11
         Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 12 of 20



lot more to get.” The defendant replied, “Ok cool going to send another 300 tonight and try to send

the [remainder] tomorrow.” On December 6, 2018, at 1:06 a.m., the defendant sent Appiah another

screenshot photograph showing that he made a $430 payment to Appiah’s CashApp account. The

defendant also wrote, “Bet I’m going to try to send the balance tomorrow.” Appiah then wrote.

“Cool. We linking up Friday or Saturday.” The defendant replied, “Friday if possible” and Appiah

wrote, “Bet.” On December 7, 2018, at 12:42 a.m., the defendant sent Appiah a text that read,

“Didn’t get no money today however I definitely have the balance tomorrow in your account or

when I see you.” On this same day, at around 9:40 a.m., Appiah flew from Atlanta to Washington,

D.C.

       In addition to the text messages, the defendant also searched on google whether law

enforcement could obtain images off of a cell phone.




                                        The google search

                                   The Defendant’s GPS Data

       Within the defendant’s cell phone, the phone itself contained geolocation data pertaining

to the phone’s whereabouts during various activations when the phone was in operation. For

example, on December 8, 2018, the phone pinged in close proximity to Appiah’s parents’ residence

in Temple Hills, Maryland. On December 11, 2018—after Appiah had returned back to Georgia—

the defendant’s phone pinged within blocks of the Temple Hills residence.



                                                12
         Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 13 of 20



       Similarly, the phone pinged near locations relevant to Linwood Thorne. For example, on

December 9, 2018—the same day Appiah returned back to Georgia—the defendant’s phone was

within blocks of Thorne’s residence at 4215 Foote St N.E., Washington, D.C.




       On December 11, 2018, within an hour or so after the defendant texted Appiah, “Thank

you bro I’m going see big bro in about the next hour or so,” the defendant’s phone pinged within

blocks of Thorne’s auto-body business (called “Dou Perfect”) in Clinton, MD.




                                              13
         Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 14 of 20




       Finally, on December 17, 2018, the defendant’s phone pinged again within a mile of

Thorne’s residence off Foote St N.E.

       The defendant’s phone had Thorne’s telephone number listed in his phone as “Fam Unc.”

The phone had extensive communication with Thorne via WhatsApp, telephone calls, and

Facetime, including on November 20, 2018, and December 16-18, 2018.

       Finally, as the defendant himself has been previously convicted of multiple narcotics-

related felony offenses, the defendant is a prohibited person pursuant to 18 U.S.C. § 922(g)(1) and

cannot possess or receive firearms.

       The nature and circumstances of this case involve the transfer and sale of multiple firearms

from Appiah in Georgia to the defendant. The defendant acted as a courier in the transfer, paying

Appiah for the firearms and transferring them to Thorne, who resided in the District of Columbia.

Of the four guns allegedly provided by Appiah to “Bo,” three of them almost immediately ended

up in Thorne’s residence, along with a significant amount of narcotics and drug paraphernalia. The

connection between Appiah and Thorne is the defendant. In sum, the defendant, a prohibited

person himself, acted as the vessel that enabled these firearms to end up in the hands of Thorne,

                                                14
         Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 15 of 20



also a prohibited person and a high-level narcotics trafficker in the D.C. area. The aggravating

factors of this case—the distribution of firearms, interstate, between a military lieutenant and

multiple prohibited persons—should raise serious concern as to the danger that the defendant

represents. This factor weighs in favor of detention.

                         Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, also weighs heavily in favor

of detention. The evidence against the defendant, albeit circumstantial, is overwhelming. The

defendant’s cell phone, his GPS data, and the circumstances and timing of the December 19, 2018

search warrant make it abundantly clear that Appiah flew up to Washington, D.C. with firearms,

and transferred them to the defendant, who subsequently met with Thorne both near his residence

in Washington, D.C. and at his business in Clinton, Maryland, to provide the weapons to him. But

for the defendant’s agreement to purchase firearms from Appiah, those firearms would have never

ended up in Thorne’s possession or in the District of Columbia.

                         The Defendant’s History and Characteristics

       There are several aspects of the defendant’s history and characteristics that should raise red

flags. First, his criminal history is extensive. Second, his connection to this area is worrying,

particularly in light of his admissions to pretrial. Third, and perhaps most importantly, the

defendant committed this offense while on active criminal justice supervision.

       First, the defendant’s criminal history is extensive. We have consolidated his bail sheet into

the following table:

 Charge                     Jurisdiction           Date           Sentence
 Conspiracy to Violate      Alexandria, VA         07/31/2012     5 years / 4 years suspended
 Racketeering
 Provisions
 Distribution of            Alexandria, VA         07/31/2012     5 years / 5 years suspended
 Marijuana

                                                15
         Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 16 of 20



 Drugs: Transport to        Alexandria, VA          07/31/2012    5 years / 2 years suspended
 Virginia 5+ Lbs. of
 Marijuana
 Money Laundering           Alexandria, VA          07/31/2012    5 years / 5 years suspended
 Marijuana and              Prescott, AZ            11/12/2013    3.5 years and 1 year,
 Paraphernalia Violation                                          respectively
 False Statement to         Prince George’s         04/17/2008    6 months’ unsupervised
 Police Officer             County, MD                            probation
 Possession of an Open      Washington, D.C.        11/03/2005    20 days, all suspended
 Container of Alcohol
 Reckless Driving           Washington, D.C.        11/03/2005    45 days, all suspended
 Sale/Distribute            Stafford County,        04/08/2005    5 years / 5 years suspended
 Marijuana (Felony)         VA
 Uttering                   Prince George’s         09/25/2003    1 year, all suspended
                            County, MD
 No Permit                  Washington, D.C.        08/16/2002    10 days, all suspended

Thus, over the course of ten years, the defendant amassed a significant criminal history that runs

the gamut of criminal offenses, including money laundering, transporting drugs, selling drugs,

uttering checks, and lying to police officers.

       The most concerning aspects of this criminal history involve the narcotics offenses in the

Commonwealth of Virginia. We have obtained information related to the defendant’s 2012

convictions out of Alexandria, Virginia.

       The underlying statement of facts related to his 2012 is relatively complicated and involves

multiple jurisdictions. The government has attached for reference, as Exhibit A, the

Commonwealth’s Opposition to the Defendant’s Motion to Set Bail. Perhaps most notably, the

defendant’s prior conviction involved a cross-country marijuana distribution network worth

hundreds of thousands of dollars, ultimately involving multiple undercover controlled deliveries

by law enforcement. According to the opposition, “[l]aw enforcement officers have seized

approximately 100 pounds of high-grade marijuana in this case, worth $400,000 to $500,000 in

wholesale value in this case. Of course, this represents the proverbial ‘tip of the iceberg.’ With the

financial records obtained in this case, at least another 100 pounds of marijuana can be

                                                 16
         Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 17 of 20



extrapolated.” Moreover, according to the opposition, “[a]dministrative subpoenas obtained by the

[DEA] show that the defendant is a frequent flyer. Since early 2011, the defendant has made over

a dozen trips to Arizona, Las Vegas[,] and California. He has rented cars in his name over two

dozen times in areas as divergent as Phoenix and Tucson, Arizona, Las Vegas, Nevada, Waldorf,

Maryland, and Ontario, California.” Finally, the same filing indicated that the defendant—at least

in the past—used a sham-concert promotion business as a transparent cover for narcotics

trafficking. This behavior, in conjunction with the rest of his criminal history, should give the

Court great pause as to whether the defendant’s behavior has really changed over time.

       Second, the defendant’s connections to this area are concerning. There is no question that

the defendant has resided in the area for some time. According to law enforcement in this case,

agents surveilled the defendant’s residence in Waldorf, Maryland, as recent as early October of

2019. During that time, agents routinely saw the defendant or his vehicle outside of 3000 Gallery

Place, where he lived with his long-term girlfriend. But on October 9, 2019, agents attempted to

confirm the defendant’s whereabouts by knocking on the apartment door, using a brief ruse so as

to not divulge the real reasons law enforcement had knocked. Despite observing the defendant’s

vehicle parked outside of the apartment complex, the defendant’s girlfriend (and mother of his

three children) told police that the defendant did not live with her and that she only saw him when

she brought her children to the defendant’s mother’s house for visitation with their father. She

would not allow investigators to enter the apartment and would barely open the door for police.

Coincidentally, records from the defendant’s 2012 conviction also implicated the girlfriend in the

marijuana distribution network scheme. Notwithstanding the girlfriend’s insistence that the

defendant did not live with her, a security guard for the apartment complex identified a photograph

of the defendant and confirmed that the defendant lived with her and regularly came and went from



                                                17
         Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 18 of 20



the apartment.

       On the defendant’s bail sheet, however, he listed his current address as 6470 Emerald

Pointe Circle, Atlanta, Georgia. This is inconsistent with the information gathered by law

enforcement and confirmed by the Waldorf apartment complex security guard. Moreover,

according to the defendant, he has lived at that Atlanta address for approximately three years. This

is even more concerning because undersigned counsel confirmed with pretrial that the defendant

remains on active probation with the Commonwealth of Virginia and that his probation was

transferred to Georgia (the same state where Appiah lived and had purchased the firearms in

question). That the defendant is residing in a different state than where his probation lies greatly

concerns the government, and this information suggests that the defendant has been not been

truthful while under supervision.

       According to the defendant’s bail sheet, he is unemployed. But at his arraignment on

October 29, 2019, through his counsel, he claimed to be the CEO of an incarcerated offender non-

profit. While the government certainly appreciates his non-profit advocacy, should it be verified,

the inconsistent information he provided to the Court and to the Pretrial Services Agency is

troubling, particularly in light of the defendant’s email address, prisonb4dishonor@gmail.com

(which came from the defendant’s recovered cell phone).

       Third, the defendant’s criminal history, his employment, and his residency can only be

assessed through the prism of his active supervision. According to his 2012 Alexandria

convictions, the defendant was placed on ten years of supervised probation after he was released

from prison in approximately 2015. Although this offense carries with it a maximum penalty of

five years of imprisonment, the defendant could face significant incarceration on the back end of

his supervision. Moreover, the defendant appears to be on active supervision not only from his



                                                18
         Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 19 of 20



2012 case, but also from his Stafford County case, where he placed was on indefinite probation.

That he essentially violated probation in the most crucial way possible—picking up new

convictions—should tell the Court all it needs to know about the defendant’s intentions to comply

in this case. The defendant committed this offense—a conspiracy to traffic deadly weapons—also

while on supervision. There is nothing unique about this case that suggests that the defendant’s

willingness to violate the rules has abated.

       Overall, the defendant’s history and characteristics weigh in favor of detention.

                                    Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by the defendant’s release, also weighs strongly in favor of detention. Here, the defendant

helped facilitate the illegal transfer of firearms to a dangerous narcotics trafficker. Despite being

on probation for narcotics offenses, he willingly flaunted his responsibility to his community to

ensure that another dangerous felon received firearms that could be used in narcotics trafficking.

       This Court is well aware of the danger that firearms bring to this city. With the exception

of 2012, since 1999, this city has had at least 100 homicides annually. As of October 29, 2019, the

city has experienced 145 homicides, up 9% from 2018. Violent crime has increased by 1% to 3,477

incidents. According to the Metropolitan Police Department, more than 1,000 illegal firearms have

been found by police this year, with 6,000 firearms confiscated in the past three years. Half of the

people arrested on murder charges in the District in 2018 had a prior firearms arrest. In July of

2019, D.C. Mayor Muriel Bowser addressed the media on worsening gun violence, stating “[t]oo

many times on those scenes, there’s frequently the same question: ‘How are these guns coming

into our neighborhoods? We don’t make guns in D.C. How are all of these guns on our streets?’”

       In this case, the answer is clear: the defendant.



                                                 19
         Case 1:19-cr-00361-BAH Document 6 Filed 10/31/19 Page 20 of 20



       Given the above assessment of all four relevant factors, no condition, or combination of

conditions, can ensure that the Defendant will comply with court order and abide by appropriate

release conditions. Plainly put, this was such a flagrant violation of law that the Court simply

cannot trust the defendant and he therefore should be held without bond.

                                          Conclusion

       The Court should grant the government’s motion to detain the defendant pending trial.

                                                    Respectfully Submitted,

                                                    JESSIE K. LIU
                                                    UNITED STATES ATTORNEY
                                                    D.C. Bar No. 472-845

                                            By:                    /s/
                                                    GREGORY P. ROSEN
                                                    VA Bar No. 82584
                                                    Assistant United States Attorney
                                                    555 Fourth St. N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-6932
                                                    Gregory.rosen@usdoj.gov




                                               20
